IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1475
                               Filed November 9, 2016


IN THE INTEREST OF J.G.-L.,
Minor Child,

D.G., Father,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



         A father appeals the juvenile court decision terminating his parental rights.

AFFIRMED.




         John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant.

         Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

         Molly Vakulskas Joly of Vakulskas Law Firm, P.C., Sioux City, for minor

child.




         Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                          2


BOWER, Judge.

       A father appeals the juvenile court decision terminating his parental rights.

We find there is sufficient evidence in the record to support termination of the

father’s parental rights on the ground of abandonment or desertion. We affirm

the decision of the juvenile court.

       I.     Background Facts & Proceedings

       D.G., father, and L.L., mother, are the parents of a child, who was born in

2013. The father was on probation for possession of methamphetamine with

intent to deliver. In 2014, he absconded from probation and went to Nebraska.

The child was removed from the mother’s care on October 20, 2015, after she

had a positive drug test for methamphetamine and opiates.

       The child was adjudicated to be in need of assistance, pursuant to Iowa

Code section 232.2(6)(b), (c)(2), and (n) (2015).        The father called the Iowa

Department of Human Services (DHS) on two occasions to inquire about

visitation with the child, but did not follow through to participate in visitation. The

father did not participate in any services.

       The State filed a petition seeking termination of the parents’ rights on

June 18, 2016. At the termination hearing, the father testified he had been using

marijuana every day until he was jailed in Iowa for probation violations.          He

expected to be released in October 2016. The father testified it had been almost

two years since he had seen the child. The father had not paid any child support,

or sent the child any presents. The father agreed the child could not turn to him

for emotional support because he did not have contact with the child. He also

agreed he was a stranger to the child.
                                           3


        The juvenile court terminated the father’s parental rights under section

232.116(1)(b) and (h).1      The court concluded it “cannot preserve in law a

relationship which no longer exists between [the child] and his parents.” The

court determined it was in the child’s best interests “to terminate the parent-child

relationships so that he will have the opportunity to grow and mature in a safe,

healthy, and stimulating environment.” The father appeals the termination of his

parental rights.

        II.     Standard of Review

        The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).           The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

        III.    Sufficiency of the Evidence

        The father claims there is not sufficient evidence in the record to support

termination of his parental rights.     The father’s rights were terminated under

section 232.116(1)(b) and (h).       “When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s

order on any ground we find supported by the record.” In re A.B., 815 N.W.2d
1
    The mother’s rights were also terminated. She has not appealed.
                                         4


764, 774 (Iowa 2012). For purposes of this appeal, we will focus on section

232.116(1)(b).

       A parent’s rights may be terminated under section 232.116(1)(b) when

“there is clear and convincing evidence that the child has been abandoned or

deserted.” The term “abandonment of a child” is defined as follows:

              “Abandonment of a child” means the relinquishment or
       surrender, without reference to any particular person, of the
       parental rights, duties, or privileges inherent in the parent-child
       relationship. Proof of abandonment must include both the intention
       to abandon and the acts by which the intention is evidenced. The
       term does not require that the relinquishment or surrender be over
       any particular period of time.

Iowa Code § 232.2(1); see also In re A.B., 554 N.W.2d 291, 293 (Iowa Ct. App.

1996) (“Abandonment is characterized as a giving up of parental rights and

responsibilities accompanied by an intent to forego them.”). In addition, the term

“desertion” is statutorily defined:

               “Desertion” means the relinquishment or surrender for a
       period in excess of six months of the parental rights, duties, or
       privileges inherent in the parent-child relationship.       Proof of
       desertion need not include the intention to desert, but is evidenced
       by the lack of attempted contact with the child or by only incidental
       contact with the child.

Id. § 232.2(14).

       We determine there is clear and convincing evidence in the record to

show the father abandoned or deserted the child. The father had not seen the

child for two years.     He provided no financial support for the child.       At the

termination hearing, the father agreed the child could not turn to him for

emotional support because he had no contact with the child. The father also

agreed he was a stranger to the child at that point in time. We conclude the
                                        5


juvenile court properly terminated the father’s parental rights under section

232.116(1)(b).

      We affirm the decision of the juvenile court.

      AFFIRMED.